         Case 4:21-cv-10572-TSH Document 44 Filed 05/19/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
KPM ANALYTICS NORTH AMERICA,            )
                                        )          CIVIL ACTION
                   Plaintiff,           )          NO. 21-10572-TSH
                                        )
                   v.                   )
                                        )
BLUE SUN SCIENTIFIC, LLC, THE           )
INNOVATIVE TECHNOLOGIES GROUP & )
CO., LTD., ARNOLD EILERT, MICHELLE )
GAJEWSKI, ROBERT GAJEWSKI,              )
RACHAEL GLENISTER, GREGORY              )
ISRAELSON, IRVIN LUCAS, and PHILLIP )
OSSOWSKI,                               )
                   Defendants.          )
______________________________________ )


   ORDER ON MOTION FOR EXPEDITED DISCOVERY (Docket No. 8) and CROSS
         MOTION TO STAY EXPEDITED DISCOVERY (Docket No. 38)

                                        MAY 19, 2021

HILLMAN, D.J.,

       This is a trade secret theft, breach of contract, 93A, conversion, and unjust enrichment

action brought by KPM Analytics North America (“KPM” or “Plaintiff”) against its competitor

Blue Sun Scientific, LLC (“Blue Sun”) and seven of its former employees. KPM seeks a period

of expedited discovery before the Court hears its motion for preliminary injunction. Defendants

oppose the motion, arguing that the Court should not allow any discovery until the pending

motions to dismiss are resolved.

       After hearing, KPM’s motion for expedited discovery (Docket No. 8) is granted in part

and Defendants’ cross motion to stay expedited discovery (Docket No. 38) is denied.
          Case 4:21-cv-10572-TSH Document 44 Filed 05/19/21 Page 2 of 4




                                                Discussion

    A party must show good cause to obtain expedited discovery before the Rule 26 conference.

Fed. R. Civ. P. 26(b). The First Circuit has not articulated what constitutes good cause for

expedited discovery, but multiple courts in this session have adopted the reasonableness standard

from Momenta Pharms., 765 F.Supp.2d 87, 88 (D. Mass. 2011). Under Momenta Pharms., good

cause for expedited discovery exists if the request is “reasonable . . . in light of all the

circumstances,” when considering “the purpose for the discovery, the ability of the discovery to

preclude demonstrated irreparable harm, the plaintiff’s likelihood of success on the merits, the

burden of discovery on the defendant, and the degree of prematurity.” Id. at 89.

        KPM has demonstrated a reasonable likelihood of success on the merits of its preliminary

injunction action, and I find that expedited discovery would provide a more fulsome record to

consider the preliminary injunction and—should KPM prevail and obtain a preliminary

injunction— enable the Court to design an equitable remedy that will prevent irreparable harm

while the case is litigated. However, I agree with Defendants that the scope of the requested

expedited discovery is too broad. Under L.R. 26.1(c), a party may not take more than ten

depositions or produce more than two sets of requests for production against the opposing side (or

group of parties with a common interest). Allowing Plaintiffs to conduct nine depositions and

issue ninety requests for production 1 before the 26(f) conference would impose an unfair burden

on Defendants by frontloading the discovery process. It also goes beyond what is needed for

Plaintiff to supplement its brief in support of preliminary injunction.




1
 On May 17, 2021, Plaintiff filed a supplemental motion which lists 10 requests for production it
proposes to issue to each of the 9 Defendants, for a total of 90 requests for production. (Docket
No. 39).
                                                   2
         Case 4:21-cv-10572-TSH Document 44 Filed 05/19/21 Page 3 of 4




       Accordingly, I have limited KPM’s proposed discovery and adopt the following scheduling

order for expedited discovery:

           1. Each side may issue up to ten requests for production of documents in total.

              Identical requests issued to multiple defendants do not count as the same request.

           2. Plaintiff may conduct three depositions: one Rule 30(b)(6) deposition of each of

              the corporate defendants and one deposition of Robert Gajewski. The Corporate

              Defendants may take one deposition, and the Individual Defendants may take one

              deposition. No deponent may sit for a deposition longer than is allowed under Fed.

              R. Civ. P. 30(d)(1).

           3. Requests for production must be served on or before May 21, 2021. Responses are

              due on or before June 11, 2021.

           4. Depositions must be completed on or before July 9, 2021.

           5. The Court will hear the motion for preliminary injunction by Zoom on July 16,

              2021 at 2:30 pm. My Courtroom Deputy Martin Castles

              (martin_castles@mad.uscourts.gov) will email the parties the necessary log-in

              information in advance of the hearing. Counsel may email Mr. Castles any

              exhibits they plan to show the Court using the Zoom Screen Share feature in

              advance of the hearing.

           6. Supplemental briefs are due on or before July 23, 2021.

           7. I appoint Attorney Robert White of the firm of Bourgeois White of Worcester,

              Massachusetts as Special Master to deal with any discovery issues that arise during

              this expedited discovery period only. His fees shall be paid equally by the Plaintiff

              and Corporate Defendants, unless otherwise ordered by this Court.



                                                3
      Case 4:21-cv-10572-TSH Document 44 Filed 05/19/21 Page 4 of 4




SO ORDERED.

                                                       /s/ Timothy S. Hillman
                                                    TIMOTHY S. HILLMAN
                                                          DISTRICT JUDGE




                                   4
